DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  1 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11184642. Although the claims at issue are not identical, they are not patentably distinct from each other because  the conflicting claims are not identical in terms of wording and terminology, the scopes of the claims are the same, and they are not patentably distinct from each other as they are obvious variations of one another. 
Claim
Application 17507067
Claim
Patent 11,184,642
1, 7, 8, 16
A (method for encoding/method for decoding/apparatus for encoding/  apparatus for decoding)  transform coefficients corresponding to prediction residues in a video coding system, the method comprising: receiving quantized transform coefficients for a transform block to be coded; determining a Rice parameter for a target transform coefficient in the transform block based on a local sum of absolute levels of neighboring transform coefficients of the target transform coefficient; determining a dependent quantization state; determining a zero-position variable based on the dependent quantization state and the Rice parameter; determining, based on the zero-position variable and an absolute level value of the target transform coefficient, a value of a first syntax element corresponding to a modified absolute level value of the target transform coefficient; and generating a video bitstream comprising one or more coded bits for the first syntax element, wherein said one or more coded bits are generated by binarizing the first syntax element using one or more codes comprising a Golomb-Rice code with the Rice parameter, 
1, 5, 6, 13
A (method for encoding/method for decoding/apparatus for encoding/  apparatus for decoding) transform coefficients corresponding to prediction residues in a video coding system, the method comprising: receiving quantized transform coefficients for a transform block to be coded; determining a Rice parameter for a target transform coefficient in the transform block based on a local sum of absolute levels of neighboring transform coefficients of the target transform coefficient; determining a dependent quantization state; determining a zero-position variable based on the dependent quantization state and the Rice parameter, wherein the zero-position variable is derived according to one or more formulas with inputs comprising the dependent quantization state and the Rice parameter, wherein the dependent quantization state has 4 possible states and said one or more formulas comprise: if the dependent quantization state corresponds to first two possible states, the zero-position variable is set to be (1 << (the Rice parameter)) and << corresponds to an arithmetic left-shift operation; 2Serial No.: 16/941,834 Art Unit: 2483 deriving a first syntax element corresponding to a modified absolute level value of the target transform coefficient according to the zero-position variable and an absolute level value of the target transform coefficient; and generating a video bitstream comprising one or more coded bits for the first syntax element, wherein said one or more coded bits are generated by binarizing the first syntax element using one or more codes comprising a Golomb-Rice code with the Rice parameter.
1, 7, 8, 16
wherein if the absolute level value of the target transform coefficient is equal to 0, the value of the first syntax element is set equal to the zero-position variable.
10
wherein if the first syntax element has a value equal to the zero-position variable, the absolute level value of the target transform coefficient is set to 0.


		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483